PER CURIAM.
We affirm the appellant’s judgment and sentence in all respects except the imposition of the $100 Sheriffs Office Investigative Cost, the $100 Prosecution Investigative Cost, and the $150 Public Defender/Regional Conflict Counsel Fees.
The appellant filed a motion pursuant to Florida Criminal Procedure Rule *11913.800(b)(2), in which he argued that the trial court erred by imposing these costs and fees in his written judgment and sentence when they were not orally imposed at sentencing.1 The State has conceded error as to the costs and fees.
With respect to the investigatory costs, there is no record indication that the State requested or demonstrated these costs as required under the statute. See § 938.27(1) & (4), Fla. Stat. (2009). Accordingly, the Sheriffs Investigatory Cost and the Prosecution Investigatory Cost must be stricken. See Del Valle v. State, 26 So.3d 650, 651 (Fla. 2d DCA 2010).
With respect to the Public Defender/Regional Conflict Counsel Fees, the fees were not announced at sentencing and the appellant was not advised of his right to a hearing to contest the amount of the fees. See Fla. R.Crim. P. 3.720(d)(1); § 938.29(5), Fla. Stat. (2009). Accordingly, the Public Defender/Regional Conflict Counsel Fee must be stricken. See Del Valle, 26 So.3d at 651.
AFFIRMED in part, REVERSED in part, and REMANDED for proceedings consistent with this opinion.
WOLF, ROBERTS, and WETHERELL, JJ., concur.

. The trial court failed to rule on the 3.800(b)(2) motion within 60 days; therefore, the motion is deemed denied.